Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-5, 7, 11, 14-17 and 21-23 are currently pending in the application.
Claim 23 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendment
The applicant amended claim 1 to include features of “generate a display image including information of a target person, based on history information that includes conversation or action made by the target person, wherein the conversation or the action in the history information includes conversation or action of the target person with another person that are different from a user viewing the generated display image; and 
instruct a display device to display the generated display image which superimposes with a space having the target person, 
wherein the generated display image includes a feature word extracted from the conversation or the action in the history information, and 
wherein the generated display image further includes information on a different target person in which predetermined attribute information of the different target person and predetermined attribute information of the target person indicate a cooperative relationship”.
The applicant amended claim 7 to depend from claim 1 and the objection to the claim has been withdrawn.

Interview Summary
The Examiner initiated a telephone interview with Mr. Chien-hung Yu (Reg. No. 74,923), the representative of the applicant on July 27, 2021 to discuss proposed amendments to claims 1, 21 and 23 to move the case to allowance.
Mr. Yu agreed with the proposed amendments and authorized an Examiner's amendment in an email to amend the claims 1, 21 and 23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Yu on July 29, 2021 to amend the claims 1, 21 and 23 in the following:

1. (Currently amended) An information processing apparatus comprising a processor configured to:
generate a display image including information of a target person, based on history information that includes conversation or action made by the target person, wherein the conversation or the action in the history information includes conversation or action of the target person with another person that are different from a user viewing the generated display image; and
instruct a display device to display the generated display image which superimposes [[with]]in a space [[having]]with the target person,
wherein the generated display image includes a feature word extracted from the conversation or the action in the history information, and 
wherein the generated display image further includes information on a different target person in which predetermined attribute information of the different target person and predetermined attribute information of the target person indicate a cooperative relationship.

21. (currently amended) An information processing apparatus comprising a processor configured to:
record a face feature information and conversation history associated with each of a plurality of users;
acquire, from a display device, a captured image that captures surrounding of the display device, and identification information of a user who uses the display device;
identify, from the captured image, a person in the captured image using the face feature information;
extract conversation history of the identified person from a stored conversation history, wherein the conversation history of the identified person includes the conversation history of the identified person with another person who is different from the user who uses the display device;
extract frequently appeared words according to a number of appearances of words in the extracted conversation history; and
determine information to be displayed on the display device based on the frequently appeared words.

23. (currently amended) The information processing apparatus of claim 1, wherein the processor determines a historical conversation, between the target person and the different target person, that is relevant to the extracted feature word and relevant to [[a]]the user viewing the display image.

Allowable Subject Matter
Claims 1-5, 7, 11, 14-17 and 21-23 are allowed.

Claim 1 is distinguished from Poulos et al. (2014/0160157; IDS) in view of Moriwaki et al. (2008/0255847; IDS) and further in view of Umeda et al. (2015/0003680) because the combination of all limitations in the independent claim, particularly the limitations similar to: “generate a display image including information on speech or action of a target person, based on history information that includes conversation or action made by the target person, wherein the conversation or the action in the history information includes conversation or action of the target person with another person that are different from a user viewing the generated display image” and “wherein the generated display image further includes information on a different target person in which predetermined attribute information of the different target person and predetermined attribute information of the target person indicate a cooperative relationship” as recited in claim 1 and the claim is allowed.

Claims 2-5, 7, 11, 14-17 and 23 are directly or indirectly dependent from claim 1 and they are allowed.

Claim 21 is distinguished from Poulos et al. (2014/0160157; IDS) in view of Saito et al. (2013/0070973) and further in view of Moriwaki et al. (2008/0255847; IDS) and Kiyama et al. (5,642,518) because the combination of all limitations in the independent claim, particularly the limitations similar to: “extract conversation history of the identified person from a stored conversation history, wherein the conversation history of the identified person includes the conversation history of the identified person with another user who is different from the user who uses the display device” as recited in claim 21 and the claim is allowed.

Claim 22 is dependent from claim 21 and it is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611